Salinger, J.
(dissenting). It is, of course, true that the use of the Avord “shall” in a statute has some tendency to prove that the statute is mandatory. On the other hand, it will not seriously be questioned that, in many cases, the statute has been held to be directory merely, though mandatory Avords are used. In deciding Avhich class the statute falls into, the consequences of a given interpretation are often controlling. In the case at bar, the logic of the majority, if folloAAred to'the bitter end, creates such consequences as that I feel constrained to disagree to its position. Under its holding, a municipality may be deprived of light or Avater for an indefinite length of time, if election officers fail to copy a franchise ordinance upon the ballot AArhich deals Avith the adoption or rejection of such ordinance. It avouM be Avholly immaterial that every voter had carefully rpad and reread the ordinance before voting upon it. If, through no fault of the elector, he is not given the opportunity to reread that ordinance, and do so from his ballot and in the booth, he is poAverless to cast, a vote for adoption, no matter how urgently he may desire adoption. It seems to me there is much, in both reason and authority, that militates against such interpretation. The statute under consideration here is not more mandatory than, say, statutes that declare what the form of the ballot at a general election must be. Yet it has universally been held as to those that failure of the election officers to provide such a ballot would not be permitted to disfranchise the electorate. Before annulling a decisively large affirmative vote on a question upon Avhich, in the very nature of things, the electorate must *567have heard much discussion, and have had much information, and before annulling such vote upon the naked ground that the ballot itself did not contain the copy of an ordinance, it seems to me there should be some evidence these voters would have refrained from voting, or would have voted “No,” had they had the ordinance before them on the ballot.
I would reverse.